DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 11,317,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US Patent No. 11,317,198 disclose every limitation of claims 1-10 in the instant application.
Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of US Patent No. 11,317,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18-19 of US Patent No. 11,317,198 disclose every limitation of claims 11-14 in the instant application.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US Patent No. 11,317,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of US Patent No. 11,317,198 disclose every limitation of claims 15-20 in the instant application.
For Example see below:
Instant Application
US Patent No. 11,317,198
1. A loudspeaker system, comprising: a base configured to receive external audio input via a microphone; and a peripheral configured to connect to the base and to produce, via a loudspeaker, an audio output based on the audio input when connected to the base, the peripheral including circuitry configured to store a role identifier corresponding to the peripheral, wherein the audio output includes personalized voice data generated via artificial intelligence (Al) and corresponding to a role corresponding to the role identifier.
1. A loudspeaker system, comprising: a loudspeaker base; and a loudspeaker peripheral that is independent of the loudspeaker base, the loudspeaker peripheral being shaped as a role figure, wherein the loudspeaker base and the loudspeaker peripheral are configured to connect through a contact connection or a non-contact connection, and the loudspeaker base and the loudspeaker peripheral are configured to provide personalized voice data, including an artificial intelligence (AI) generated first voice signal, corresponding to the role figure when connected.
10. A loudspeaker peripheral comprising: processing circuitry configured to: store a role identifier corresponding to a role of one of a plurality of different figures, connect to a loudspeaker base via physical or wireless connection, and provide an audio output, via a loudspeaker, including personalized voice data generated via artificial intelligence (AI) according to the role corresponding to the role identifier.
18. A loudspeaker peripheral, shaped as a role figure, comprising: an electronic identifier of the role figure; and circuitry configured to connect, via a contact connection or a non-contact connection, to a loudspeaker base, and enable the loudspeaker base to provide personalized voice data, including an artificial intelligence (AI) generated first voice signal, corresponding to the role figure when connected to the loudspeaker base.
16. A loudspeaker base, comprising: processing circuitry configured to: connect to a loudspeaker peripheral via a physical or wireless connection, Tencent Ref.: 19PCT295/US49 Oblon Ref.: 532450USread a role identifier stored in the loudspeaker peripheral, the role identifier corresponding to a role of one or more different figures, and generate personalized voice data via artificial intelligence (AI) based on the role identifier.
20. A loudspeaker base, comprising: communication circuitry configured to connect to a network; and processing circuitry connected to the communication circuitry and configured to: connect, via a contact connection or a non-contact connection, to a loudspeaker peripheral, the loudspeaker peripheral being shaped as a role figure, at least one of the loudspeaker base and the loudspeaker peripheral being provided with a speaker, and provide personalized voice data, including an artificial intelligence (AI) generated first voice signal, corresponding to the role figure when connected to the loudspeaker peripheral.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651